                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

ANGEL CHAVONE MICHEL,                           )
                                                )
                  Plaintiff,                    )     Case No. 7:19CV00270
                                                )
v.                                              )          OPINION
                                                )
OFFICER DUVALL, ET AL.,                         )     By: James P. Jones
                                                )     United States District Judge
                 Defendants.                    )

      Angel Chavone Michel, Pro Se Plaintiff.

      Inmate Angel Chavone Michel, proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983, complaining that local jail officers had made

false statements against her and defamed her because of her race. The court

conditionally filed the complaint, advised Michel that she had failed to state claims

under § 1983 against the defendants, because her Complaint did not provide facts

about each defendants’ actions and how they violated her constitutional rights. See

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has

violated the Constitution.”). The court further directed Michel to file an amended

complaint to correct this deficiency and warned her that failure to file an amended

complaint within twenty-one days would result in dismissal of this civil rights

action without prejudice.
      Michel has filed no response to the court’s order, and her time to do so has

elapsed. Inasmuch as Michel has failed to comply with the court’s order within the

time allotted, I will dismiss this action with prejudice. 1

      A separate Final Order will be entered herewith.

                                                 DATED: June 17, 2019

                                                 /s/ James P. Jones
                                                 United States District Judge




      1
           In any event, I also cannot find that Michel’s submissions demonstrate
deprivation of any constitutionally protected rights so as to state any claim actionable
under § 1983 against the defendants. See, e.g., Chapman v. Reynolds, 378 F. Supp. 1137
(W.D. Va. 1974) (holding that merely conclusory allegations of discrimination are
insufficient to state actionable § 1983 claim); Freeman v. Rideout, 808 F.2d 949, 952-53
(2d Cir. 1986) (holding that mere allegations of falsified evidence or misconduct reports,
without more, do not state § 1983 claim); and Paul v. Davis, 424 U.S. 693, 701 (1976)
(holding that reputation is not a property interest protected by the Due Process Clause).
                                           -2-
